DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-8, 14, 15, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (CN109164648)
Re claim 1, Zheng et al. discloses a device comprising a display apparatus having a display region (B0), and a window region (A0) substantially surrounded by the display region and configured to install an accessory therein; wherein the display apparatus is in the display region comprises a plurality of display functional layer, the plurality of display functional layers comprises a display substrate (101); wherein the display apparatus in the window region comprises: an optical clear adhesive layer (200) at least partially occupying an accessory hole 
Re claim 2, Zheng et al. discloses the device wherein the plurality of display functional layers in the display region comprises a back side functional layer (37); a display substrate (10) on the base side functional layer; a front side functional layer (32) on a side of the display substrate away from the back side functional layer; and the cover glass (100) on a side of the front side functional layer from the display substrate; wherein the display substrate and the back side functional layer are completely absent in an accessory hole (O) in the window region (Fig. 5).
Re claim 6, Zheng et al. discloses the device wherein the optical clear adhesive layer (200) completely occupies a portion of the accessory hole (O) corresponding to the display substrate; and a portion of a lateral wall defining the accessory hole corresponding to the display substrate is completely covered by the optical clear adhesive layer (200).  
Re claim 7, Zheng et al. discloses the device wherein the display apparatus further comprising a light shielding coating (34) on at least a portion of a lateral wall defining the accessory hole (O).
Re claim 8, Zheng et al. discloses the device wherein the optical clear adhesive (200) comprises an optical clear adhesive material having a refractive index greater than a refractive index of the cover glass (100), thereby reducing light reflection on a surface of the display apparatus.

Re claim 15, Zheng et al. discloses the device wherein the accessory (10) is at least partially in the accessory hole (O).
Re claim 19, Zheng et al. discloses the device wherein the accessory (10) is a lens of a camera. 
Re claim 20, Zheng et al. discloses a method comprising in the display region, forming a plurality of display functional layers, the plurality of display functional layers comprising a display substrate (101); in the window region (A0), forming an accessory hole (O) in the window region; forming an optical clear adhesive (200) at least partially occupying the accessory hole; and forming an accessory (10) on a side of the optical clear adhesive away from a cover glass; wherein the display substrate is completely absent in the accessory hole; and the display apparatus is absent of an air layer between the optical clear adhesive layer and the cover glass (Fig. 5). 

Allowable Subject Matter
Claims 3-5, 9-13 and 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/            Primary Examiner, Art Unit 2871